COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ricardo Pruneda v. Karina Granados

Appellate case number:     01-20-00043-CV

Trial court case number: 2019-83155

Trial court:               280th District Court of Harris County

        On July 21, 2020, the Court dismissed this appeal for lack of prosecution due to the failure
to timely file a clerk’s record. See TEX. R. APP. P. 37.3(b), 42.3(b), (c). In his motion to reinstate
this appeal, appellant states that he paid the fee for preparing the clerk’s record on April 14, 2020
and that he is not at fault for the failure to file the record. Appellant also attached documentation
demonstrating proof of payment. After due consideration, we grant appellant’s motion to reinstate
the appeal, withdraw our July 21, 2020 opinion and judgment, and reinstate the cause on the
Court’s active docket. See generally Univ. of Tex. Health Sci. Ctr. v. Gutierrez, 237 S.W.3d 869,
870 (Tex. App.—Houston [1st Dist.] 2007, pet. denied) (withdrawing opinion and judgment sua
sponte within Court’s plenary power).

       We direct the trial court clerk to file the clerk’s record in this appeal with the Clerk of this
Court on or before August 12, 2020.

       Appellee’s brief, if any, is due to be filed within 30 days after the clerk’s record is filed.

       It is so ORDERED.

Judge’s signature: ____/s/ Russel Lloyd______
                   Acting for the Court
                   Panel consists of Chief Justice Radack, and Justices Lloyd, and Countiss.


Date: ___August 6, 2020_____